         

Exhibit 10.2
AMENDMENT TO THE NOBLE ENERGY, INC.
CHANGE OF CONTROL AGREEMENT
     Pursuant to the provisions of Paragraph 14 thereof, the Noble Energy, Inc.
Change of Control Agreement made and entered into by and between NOBLE ENERGY,
INC., a Delaware corporation, and that was executed on , to be effective as of
January 1, 2008 (the “Agreement”), is hereby amended in the following respects
only:
     FIRST: Paragraph 1 of the Agreement is hereby amended to add a new
subparagraph at the end thereof to read as follows:
     Employer agrees that for a period of 12 months following a Change of
Control, Employer will not (i) cause Executive’s involuntary Separation from
Service (within the meaning of Treas. Reg. 1.409A-1(n)) for a reason other than
Cause (as defined below) or incapacity due to physical or mental illness, or
(ii) cause a Constructive Separation Event (as defined below) to occur, without
providing Executive with 30 days advance written notice of such separation or
event.
     SECOND: Paragraph 3 of the Agreement is hereby amended by restatement in
its entirety to read as follows:
     3. Parachute Payment Limitation. Any provision of this Agreement to the
contrary notwithstanding, if Executive is a “disqualified individual” (as
defined in Section 280G of the Code), and the severance benefits provided in
paragraph 1, together with any other payments which the Executive has the right
to receive, would constitute a “parachute payment” (as defined in Section 280G
of the Code), the severance benefits provided hereunder that constitute a
parachute payment and are exempt from the requirements of Section 409A of the
Code shall be either (a) reduced (but not below zero) so that the aggregate
present value of such benefits received by Executive from Employer will be one
dollar ($1.00) less than three times Executive’s “base amount” (as defined in
Section 280G of the Code) and so that no portion of such benefits received by
Executive shall be subject to the excise tax imposed by Section 4999 of the
Code, or (b) paid in full, whichever produces the better net after-tax result
for Executive (taking into account any applicable excise tax under Section 4999
of the Code and any applicable income tax). The determinations as to the benefit
to be reduced and the amount of reduction shall be made by Employer in good
faith, and such determinations shall be conclusive and binding on Executive. If
a reduced payment is made and through error or otherwise that payment, when
aggregated with other payments from the Employer (or its affiliates) used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three (3) times Executive’s base amount, Executive shall immediately repay
such excess to Employer upon notification that an overpayment has been made.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed by the parties on this
_____ day of January, 2011, to be effective as of February 1, 2011.

            NOBLE ENERGY, INC.
      By:           Name:       Title:    

                      Signature of Executive
 
  Name Printed:    

- 2 -